DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious the combination of a pair of conductor elements extending from the input and output connectors and extending adjacent each other along a curved serpentine path so the resistor assembly has a generally circular outer perimeter and a generally circular inner perimeter, the pair of conductor elements and input and output connectors together defining a generally planar resistor, wherein the curved serpentine path of the pair of conductor elements allows current to flow through the pair of conductor elements so that magnetic fields generated by the current flow through the pair of conductor elements cancel each other, thereby providing the resistor assembly with low inductance [claim 1] … the plate assembly coupleable about the output shaft and having a cavity that houses motor drive electronics; and a resistor within the cavity, the resistor comprising: an input connector, an output connector, and a pair of conductor elements extending from the input and output connectors and extending adjacent each other along a curved serpentine path so the resistor has a generally circular outer perimeter and a generally circular inner perimeter, wherein the curved serpentine path of the pair of conductor elements allows current to flow through the pair of conductor elements so that magnetic fields generated by the current flow through the pair of conductor elements cancel each other, thereby providing the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD A MUSLEH whose telephone number is ((571)272-9086. The examiner can normally be reached on Monday-Friday 10 am - 7 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S. Ismail can be reached on 571 272 3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamad A Musleh/
Primary Examiner, Art Unit 2837